F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                              SEP 11 2003
                                   TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                 Clerk

 C. ELI-JAH HAKEEM
 MUHAMMAD,

                  Petitioner-Appellant,
                                                           No. 03-1217
           v.                                          District of Colorado
                                                       (D.C. No. 03-Z-650)
 R.A. HOOD, ADX-Warden,

                  Respondent-Appellee.


                              ORDER AND JUDGMENT           *




Before TACHA , Chief Judge, McKAY and McCONNELL , Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is

therefore submitted without oral argument.

       Petitioner C. Eli-Jah Hakeem Muhammad, a prisoner appearing pro se,

appeals the dismissal of his habeas corpus action challenging a prison disciplinary


       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
conviction. He contends that the prison disciplinary proceeding violated his

substantive and procedural due process rights, as well as various Bureau of Prison

program statements. The district court dismissed. We review the case de novo,

construing petitioner’s claims liberally on account of his lack of legal counsel.

       The district court reviewed each of petitioner’s claims, and stated and

applied the correct legal standards. See   Wolff v. McDonnell , 418 U.S. 539, 563-

66 (1974); Superintendent v. Hill , 472 U.S. 445, 454 (1985). We have reviewed

petitioner’s arguments and record submissions on appeal, and affirm for the

reasons stated by the district court.

       Petitioner’s motion for leave to proceed without prepayment of costs or

fees is GRANTED, and the judgment of the district court is AFFIRMED.



                                                 Entered for the Court



                                                 Michael W. McConnell
                                                 Circuit Judge




                                           -2-